            Case 8:17-ap-00478-MGW   Doc 42   Filed 03/29/19   Page 1 of 16



                                 ORDERED.


     Dated: March 29, 2019




                      UNITED STATES BANKRUPTCY COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION
                              www.flmb.uscourts.gov

In re:                                   Case Nos. 8:89-bk-09715 through
                                                   8:89-bk-9746 and
Hillsborough Holdings Corp.,                       8:90-bk-11997
                                                   Chapter 11
      Debtor.                                      (Jointly Administered)
________________________________/
In re:                                              Case No. 8:89-bk-9744
                                                    Chapter 11
United States Pipe and Foundry
Company, LLC,
      Debtor.
______________________________/
United States Pipe and Foundry                      Adv. No. 8:17-ap-00478-MGW
Company, LLC,
         Plaintiff,
v.
Michael H. Holland, Michael
McKown, Joseph R. Reschini,
and Carlo Tarley, as Trustees of
the United Mine Workers of
America 1992 Benefit Plan, et al.,
      Defendants.
______________________________/
         Case 8:17-ap-00478-MGW         Doc 42    Filed 03/29/19   Page 2 of 16



                     MEMORANDUM OPINION ON
                DISCHARGEABILITY OF COAL ACT CLAIMS

      Under the Coal Industry Retiree Health Benefit Act of 1992, coal mine

operators are required to (among other things) pay premiums to two retirement funds

to pay for health benefits for certain retired coal miners. Related persons—those who

shared certain common ownership with coal operators as of July 1992—are jointly

and severally liable for premiums due under the Coal Act.

      Two years ago, United States Pipe and Foundry Company, which previously

shared common ownership with a coal operator, was sued for unpaid Coal Act

premiums as a “related person.” U.S. Pipe, however, contends that any joint and

several liability it had under the Coal Act was discharged in U.S. Pipe’s chapter 11

bankruptcy case nearly 30 years ago. In rejecting this contention, the Court

concludes that because Coal Act premiums are in the nature of a tax, any premiums

that came due after the effective date of U.S. Pipe’s confirmed plan were not

discharged in U.S. Pipe’s earlier bankruptcy case.

                                   Undisputed Facts

      Nearly thirty years ago, Hillsborough Holdings and thirty of its subsidiaries

filed for chapter 11 bankruptcy. 1 This adversary proceeding centers on two of those

subsidiaries: United States Pipe and Foundry, LLC and Walter Industries, Inc.




1
 In re Hillsborough Holdings, Case No. 8:89-bk-09715. The chapter 11 cases filed by
Hillsborough Holdings and its subsidiaries (Case Nos. 8:89-bk-09715 through 8:89-bk-09746
and 8:90-bk-11997) were jointly administered. Case No. 8:89-bk-09715, Doc. No. 14.



                                            2
             Case 8:17-ap-00478-MGW         Doc 42    Filed 03/29/19    Page 3 of 16



Walter Industries was a holding company that owned several companies, including

Jim Walter Resources, Inc., which was a coal mine operator. 2 U.S. Pipe, at the time,

shared common ownership with Walter Industries. 3

          In 1992, three years after Walter Industries and U.S. Pipe filed for bankruptcy,

Congress passed the Coal Industry Retiree Health Benefit Act of 1992, which

became effective February 1, 1993. 4 At the time, coal retirees (and their dependents)

had been receiving health benefits from two multiemployer benefit plans established

by various collective bargaining agreements between the United Mine Workers of

America and the coal industry. Those plans were known as the 1950 Benefit Trust

and the 1974 Benefit Trust. 5 The Coal Act was passed to remedy the “looming

insolvency” of the 1950 and 1974 Benefit Trusts. 6

          It did so in three ways: First, the Coal Act required coal operators to establish

and maintain individual employer plans to provide retiree health benefits for certain

retirees. 7 Second, it combined the 1950 and 1974 Benefit Trusts into a new benefit

plan known as the Combined Benefit Fund, which covered retirees who were



2
    Adv. Doc. 24-4 at Ex. III.
3
    Adv. Doc. No. 24-1, ¶ 16.
4
    Pub. L. No. 102-486, 106 Stat. 2776, 3036 – 56 (codified at 26 U.S.C. §§ 9701 – 9722).
5
  For a thorough discussion of the history leading to the Coal Act, see LTV Steel v. Shalala (In
re Chateaugay), 53 F.3d 478, 481 – 86 (2d Cir. 1995).
6
    Id. at 484 – 85.
7
    26 U.S.C. § 9711(a).



                                                3
             Case 8:17-ap-00478-MGW            Doc 42   Filed 03/29/19   Page 4 of 16



receiving benefits from the 1950 or 1974 Benefit Trust. 8 Third, it created a new

benefit plan known as the 1992 Benefit Plan, which covered coal miners who had

retired before September 30, 1994 but were not eligible for the Combined Fund. 9 At

the heart of this proceeding lies the funding mechanisms for the Combined Fund and

the 1992 Benefit Plan.

          The Combined Fund was funded by annual premiums paid by coal operators

who were signatories to one of the earlier collective bargaining agreements dating

back to 1950. 10 To determine a coal operator’s premium, the Secretary of Health and

Human Services was first required to assign each eligible retiree to a coal operator

based on who the retiree worked for most recently or the longest. 11 That was required

to be done by October 1, 1993. 12 Then, each year, the Secretary of Health and

Human Services came up with a per beneficiary premium. 13 A coal operator’s

Combined Fund premium was assessed on an annual basis by multiplying the per

beneficiary premium by the number of retirees assigned to the coal operator. 14




8
    26 U.S.C. § 9702(a)(1), (2); § 9703(b), (f).
9
    26 U.S.C. § 9711(a), (b).
10
     26 U.S.C. § 9701(b)(1), (c)(1); § 9704(a).
11
     26 U.S.C. § 9704(b)(1); § 9706(a).
12
     26 U.S.C. § 9706(a).
13
     26 U.S.C. § 9704(b)(2).
14
     26 U.S.C. § 9704(b)(1).



                                                   4
             Case 8:17-ap-00478-MGW          Doc 42      Filed 03/29/19   Page 5 of 16



          The 1992 Benefit Plan had a similar funding mechanism. Each coal operator

that was a signatory to a 1998 collective bargaining agreement between the United

Mine Workers of America and the coal industry was required to pay a monthly per

beneficiary premium for each of the coal operator’s beneficiaries who were receiving

benefits under the 1992 Plan. 15 Each year, the monthly per beneficiary premium may

be adjusted to cover any change in the cost of providing benefits to eligible

beneficiaries. 16

          To ensure that the Combined Fund and 1992 Benefit Plans would continue to

be funded, the Coal Act also imposes liability on “related persons.” 17 “Related

persons,” under the Coal Act, include companies that shared common ownership

with a coal operator as of July 20, 1992. 18 The Coal Act specifically provides that

“related persons” are jointly and severally liable for a coal operator’s obligation to

maintain and establish an individual employer plan, as well as the coal operator’s

obligation to fund the Combined Fund and 1992 Benefit Plan premiums. 19

          In December 1994, nearly two years after the Coal Act became effective,

Walter Industries and U.S. Pipe, along with the other Debtors and various creditors,




15
     26 U.S.C. § 9712(d)(1).
16
     26 U.S.C. § 9712(d)(2).
17
     26 U.S.C. § 9704(a); § 9711(a); § 9712(d)(4).
18
     26 U.S.C. § 9701(c)(2).
19
     26 U.S.C. § 9704(a); § 9706(a); § 9711(a); § 9712(d)(4).



                                                     5
             Case 8:17-ap-00478-MGW          Doc 42    Filed 03/29/19     Page 6 of 16



proposed a chapter 11 plan in their bankruptcy case. 20 Although no specific mention

was made of the Coal Act, the proposed plan provided that Walter Industries and

another debtor (Jim Walter Computer Services, Inc.) would continue to fund

medical benefits for retirees. 21 The proposed plan was silent as to any Coal Act

obligations U.S. Pipe may have as a “related person.” 22

           In March 1995, this Court confirmed the chapter 11 plan. 23 Under Bankruptcy

Code § 1141, as well as the terms of the confirmed plan, the confirmation order

discharged any claims against Walter Industries and U.S. Pipe (as well as the other

Debtors) that arose before the confirmation order’s effective date:

                 Except as otherwise expressly provided in the Modified
                 Consensual Plan or this Order, pursuant to Article XII, Section
                 12.3 of the Modified Consensual Plan and Section 1141(d) of
                 the Bankruptcy Code, the issuance of this Order shall operate as
                 a discharge effective as of the Effective Date, of any and all
                 Debt (as such term is defined in Section 101(12) of the
                 Bankruptcy Code) or Claims against one or more of the
                 Debtors that arose at any time before the effective date . . . . On
                 the Effective Date, the Holder of every discharged Debt and
                 Claim will be permanently enjoined from asserting against any
                 and all of the Debtors or any of their respective assets, any
                 other or further Claim based upon law, rule or regulation or
                 any document, instrument, act, omission, transaction or other
                 activity of any kind or nature that occurred prior to the
                 Effective Date, other than as provided in the [ ] Consensual
                 Plan. 24


20
     Adv. Doc. No. 24-6 & 24-7.
21
     Adv. Doc. No. 24-6, ¶ 5.4.
22
     Id.
23
     Adv. Doc. No. 24-8.
24
     Adv. Doc. No. 24-8, ¶ 18; Adv. Doc. No. 24-6, ¶ 12.2.



                                                 6
             Case 8:17-ap-00478-MGW          Doc 42    Filed 03/29/19    Page 7 of 16



          For the next twenty years, Walter Industries fulfilled its obligations under the

Coal Act, including maintaining an individual employer plan and paying premiums

to the Combined Benefit Fund. 25 In July 2015, however, Walter Industries filed for

bankruptcy a second time—this time in the Northern District of Alabama. 26

          Although it continued to fulfill its Coal Obligations for a short while after

filing for bankruptcy, in April 2016, Walter Industries terminated its individual

employer plan, dumping 439 of its employees into the 1992 Benefit Plan and

triggering liability for monthly premiums for those 439 retirees. 27 But Walter

Industries failed to pay the monthly premiums to the 1992 Benefit Plan. 28 By May

2016, Walter Industries had also stopped paying its Combined Fund premiums. 29

          So the trustees for the Combined Fund and the 1992 Benefit Plan sued U.S.

Pipe in federal court in Washington D.C., alleging that U.S. Pipe is liable for Walter

Industries’ obligations under the Coal Act as a “related person.” 30 U.S. Pipe, in turn,

filed this adversary proceeding seeking a declaration that its Coal Act obligations (if


25
  Adv. Doc. No. 24-1, ¶¶ 14, 15, 27 & 29; Adv. Doc. No. 29-1, ¶¶ 7 – 9. One technical note:
During the bankruptcy case, Walter Industries was merged into Hillsborough Holdings. Adv.
Doc. No. 24-4 at § VII.O.6. The surviving entity was renamed Walter Industries, Inc. After
emerging from bankruptcy, Walter Industries changed its name to Walter Energy, Inc. That
detail is not significant to the Court’s ruling. For ease of reference, then, the Court will refer
to Walter Energy as Walter Industries.
26
     In re Walter Energy, Inc., Case No. 2:15-bk-02741, Doc. No. 1.
27
     Adv. Doc. No. 29-1, ¶¶ 7 – 9.
28
     Adv. Doc. No. 24-1, ¶¶ 22 -27.
29
     Adv. Doc. No. 24-1, ¶¶ 28 – 32.
30
     Adv. Doc. No. 1 at Ex. C; Adv. Doc. No. 24-1, ¶ 16.



                                                 7
            Case 8:17-ap-00478-MGW         Doc 42    Filed 03/29/19     Page 8 of 16



any) were discharged nearly a quarter century ago under the confirmation order in its

bankruptcy case. 31

         The outcome of this proceeding hinges on the nature of the Coal Act

premiums. On the one hand, U.S. Pipe contends the premiums gave rise to a

preconfirmation contingent claim that was discharged under the express terms of the

1995 confirmation order. 32 On the other hand, the Trustees contend the premiums

are taxes that accrue periodically, in which case any taxes that accrued after the

effective date of confirmation would not be discharged. 33 This Court must now

decide whether the Coal Act premiums are a contingent claim or a tax. 34

                                    Conclusions of Law

         As a starting point, there is no dispute that the Coal Act premiums give

rise to a “claim.” Just about any bankruptcy practitioner can recite the


31
     Adv. Doc. No. 1.
32
     Adv. Doc. Nos. 1 & 23.
33
  Adv. Doc. No. 29. The Trustees also contend that the Tax Anti-Injunction Act, 26 U.S.C. §
7421(a), precludes this Court from discharging U.S. Pipe’s Coal Act liability. Because the
Court is ruling, as a matter of law, that U.S. Pipe’s Coal Act liability was not discharged, this
issue appears to be moot. Even if the issue isn’t moot, the Court concludes, largely for the
reasons articulated by the Eleventh Circuit in In re Walter Energy, Inc., 911 F.3d 1121, 1136 –
37 (11th Cir. 2018), that Congress did not intend for the Tax Anti-Injunction Act to bar this
suit.
34
  It is worth mentioning the peculiar procedural posture of the case. Initially, the Trustees
moved to dismiss U.S. Pipe’s complaint. Adv. Doc. No. 17. That motion was fully briefed.
Adv. Doc. Nos. 17 & 22. At the time, the case was pending before the Honorable K. Rodney
May. Before Judge May had a chance to rule on the Trustees’ motion to dismiss, U.S. Pipe
moved for summary judgment. Adv. Doc. Nos. 23, 29 & 30. The parties argued the dismissal
and summary judgment motions together before Judge May shortly before he retired. When
Judge May retired, this proceeding was transferred to this Court. This Court will treat the
Trustee’s motion to dismiss as a motion for summary judgment under Rule 7012(d).



                                               8
             Case 8:17-ap-00478-MGW          Doc 42      Filed 03/29/19   Page 9 of 16



definition of a “claim” by heart: Under Bankruptcy Code § 101(5), a claim is a

“right to payment,” whether it is liquidated or unliquidated, disputed or

undisputed, matured or unmatured, or contingent. 35 Under the Coal Act, the

Trustees have a right to payment from U.S. Pipe—both now and back when

U.S. Pipe confirmed its plan. 36

          But calling the Coal Act premiums a “claim” doesn’t mean the premiums

aren’t a tax. Tax liability, of course, gives rise to a claim. After all, the IRS has

a “right to payment” of unpaid taxes from taxpayers who are in bankruptcy. In

fact, the Bankruptcy Code contains numerous references to claims for taxes. 37

The significance of a claim being a tax, at least for purposes of this case, is that

it helps determine when the claim arose and therefore whether it was

discharged under the confirmation order.

          As the Trustees point out, when a statute provides that a tax corresponds

to a particular time period, a separate obligation accrues each period. 38 Take



35
     11 U.S.C. § 101(5).
36
     26 U.S.C. § 9704(a); § 9711(d)(1)(A), (d)(4).
37
  See, e.g., 11 U.S.C. § 502(b)(2) (providing that the court shall, after notice and a hearing,
determine the amount of a claim that has been objected to unless “such claim is for a tax
assessed against property of the estate”); § 724(b) (providing the manner for distributing
property in which the estate has an interest and that is subject to a lien that secures an
allowed claim for a tax); § 1305(a)(1) (providing that a “proof of claim may be filed by any
entity that holds a claim against the debtor . . . for taxes that become payable to a
governmental unit while the case is pending”).
38
  Adv. Doc. No. 17 (citing Christian Coalition of Fla., Inc. v. United States, 662 F.3d 1182, 1195
(11th Cir. 2011)).



                                                     9
            Case 8:17-ap-00478-MGW            Doc 42    Filed 03/29/19   Page 10 of 16



income taxes, for example. Because income taxes are levied on an annual basis,

each tax year gives rise to a new tax liability. 39 No one would seriously dispute

that a debtor remains liable for income (or other) taxes that accrued after

confirmation.

          But if the Coal Act premiums are a contingent claim, rather than in the

nature of a tax, then the liability would have arisen preconfirmation, when the

Coal Act took effect, meaning the Trustees’ claim would have been

discharged. 40 U.S. Pipe persuasively argues that the Coal Act premiums are a

contingent claim.

          According to U.S. Pipe, the Coal Act imposed liability on U.S. Pipe for

future Combined Fund and 1992 Benefit Plan premiums when the Act became

effective on February 1, 1993, more than two years before the confirmation

order. 41 It is worth noting that Walter Industries’ liability under the Coal Act

was predicated, at least in part, on the fact that it was a signatory to a collective

bargaining agreement with the Union that predated confirmation by at least

two decades. 42 And U.S. Pipe is liable as a “related person” because it shared

common ownership with Walter Industries as of July 20, 1992—nearly three



39
     Christian Coal., 662 F.3d at 1195.
40
     11 U.S.C. §1141(d)(1); Adv. Doc. No. 24-8, ¶ 18.
41
     Adv. Doc. No. 23, ¶¶ 16 – 25.
42
     26 U.S.C. § 9701(b)(1), (3); § 9701(c)(1); § 9712(d)(1), (d)(4).



                                                  10
             Case 8:17-ap-00478-MGW       Doc 42    Filed 03/29/19    Page 11 of 16



years before confirmation. 43 As a consequence, U.S. Pipe contends that its Coal

Act liability was established as of February 1, 1993 at the latest, even if the

premium payments did not come due until some later point in time (twenty

years down the road in this case). 44

           In support of this argument, U.S. Pipe relies on the Fourth Circuit Court

of Appeals’ decision more than twenty years ago in In re Leckie. 45 Leckie

involved two consolidated cases, both of which were filed after the Coal Act

was passed. 46 In both cases, the debtors, who were coal operators, attempted to

sell their assets free and clear of their Coal Act liabilities over objections by the

Combined Fund and the 1992 Benefit Plan. 47

           After both debtors were permitted to sell their assets free and clear of

their Coal Act obligations, the Combined Fund and 1992 Benefit Plan

appealed. On appeal, the Combined Fund and 1992 Benefit Plan argued that

the district courts couldn’t adjudicate the debtors’ liability for Coal Act



43
     26 U.S.C. § 9701(c)(2)(A).
44
     Adv. Doc. No. 23, ¶ 20.
45
  Id. at ¶ 23 (discussing UNWA 1992 Benefit Plan v. Leckie Smokeless Coal Co. (In re Leckie
Smokeless Coal), 99 F.3d 573 (4th Cir. 1996). U.S. Piper actually relied more on the
bankruptcy court’s decision, which explained that the Coal Act premiums were “contingent
upon the number of surviving retirees.” UNWA 1992 Benefit Plan v. Leckie Smokeless Coal Co.
(In re Leckie Smokeless Coal), 201 B.R. 163, 172 (Bankr. S.D. W. Va. 1996). The Fourth Circuit
ultimately affirmed the bankruptcy court’s decision. In re Leckie, 99 F.3d at 580 – 81.
46
     In re Leckie, 99 F.3d at 577 – 79.
47
     Id.



                                              11
             Case 8:17-ap-00478-MGW       Doc 42     Filed 03/29/19     Page 12 of 16



premiums because the premiums did not give rise to prepetition claims since

the premiums had not yet been assessed. 48

          The Fourth Circuit disagreed. Distinguishing the Second Circuit’s

decision in LTV Steel Co. v. Shalala (In re Chateaugay Corp.), which held that

Coal Act premiums were postpetition claims where the Coal Act was passed six

years after the debtor filed for bankruptcy, the Fourth Circuit concluded that

the debtors’ Coal Act liability arose prepetition. 49 Because Congress intended

“claim” to be defined broadly, the Fourth Circuit held that the Combined Fund

and 1992 Benefit Plan had “claims” for future premiums. 50

          Although that holding supports U.S. Pipe’s argument, Leckie is somewhat

of a double-edged sword for U.S. Pipe because the Fourth Circuit also held that

the Coal Act premiums were taxes. One of the arguments raised on appeal in

Leckie was that the Tax Anti-Injunction Act precluded the districts courts from

authorizing the debtors to sell their assets free and clear of their Coal Act liability.

The Tax Anti-Injunction Act generally provides that no suit to restrain the

collection of any tax shall be maintained in any court.

          To determine if the Coal Act premiums were taxes, the Fourth Circuit

looked to a four-part test used by (among other courts) the Ninth Circuit in In


48
     Id. at 579 – 80.
49
  Id. at 580 (distinguishing LTV Steel v. Shalala (In re Chateaugay Corp.), 53 F.3d 478, 481-86
(2d Cir. 1995)).
50
     Id. at 580 – 81.



                                               12
             Case 8:17-ap-00478-MGW           Doc 42   Filed 03/29/19     Page 13 of 16



re Lorber Industries of California. 51 Under the Lorber test, the premiums are a tax

if they are (1) regardless of their name, an involuntary pecuniary burden laid

on individuals or property (2) imposed by or under the authority of the

legislature (3) for a public purpose (including defraying governmental expenses)

(4) under the state’s police or taxing power. 52 The Fourth Circuit, in Leckie, held

that the Coal Act premiums easily satisfied the Lorber test. 53

          The Fourth Circuit reached the same result two years later in In re

Adventure Resources, albeit in a different context. 54 There, the Fourth Circuit

considered whether Coal Act premiums were taxes entitled to administrative

expense priority. 55 Looking to Leckie, the In re Adventure Resources court held

that there was no doubt the Coal Act premiums met the definition of a “tax.” 56

As discussed below, so too have the Second and Tenth Circuits.

          In In re Chateaugay, perhaps the leading Coal Act case, the Second Circuit

first noted that it was uncontested that Coal Act premiums were an involuntary




51
  Id. at 582 – 83 (citing Cnty. Sanitation Dist. No. 2 of Los Angeles Cnty. v. Lorber Indus. Of Cal.
(In re Lorber Indus. of Cal.), 675 F.2d 1062, 1066 (9th Cir. 1982)).
52
     In re Lorber Indus., 675 F.2d at 1066.
53
     In re Leckie, 99 F.3d at 583.
54
     137 F.3d 786, 794 (4th Cir. 1998).
55
     Id. at 793 – 94.
56
     Id. at 794.



                                                 13
             Case 8:17-ap-00478-MGW          Doc 42     Filed 03/29/19     Page 14 of 16



burden imposed by Congress. 57 Addressing the remaining factors, the Second

Circuit observed that the premiums served a public purpose and were imposed

under Congress’ taxing power. 58 On that last point, the Second Circuit thought

it significant that the Coal Act was placed in Subtitle J of the Internal Revenue

Code of 1986 and that Congress granted enforcement powers to the Secretary

of the Treasury. 59

           In In re Sunnyside Coal, the Tenth Circuit largely adopted the Second

Circuit’s reasoning in In re Chateaugay. 60 But the Tenth Circuit also specifically

addressed an argument that the Coal Act didn’t serve a public purpose. 61 In that

case, the chapter 7 trustee tried to, in the Tenth Circuit’s words, “refashion [the

Coal Act premiums] into collectively bargained payments made under

contractual payments between coal operators and the UMWA.” 62 But, as the

district court in that case explained, “the evident objective of the Coal Act was

the preservation of the nation’s coal industry by promoting labor peace through

the protection of health benefits for those employees of companies that




57
     LTV Steel v. Shalala (In re Chateaugay Corp.), 53 F.3d 478, 498 (2d Cir. 1995).
58
     Id.
59
     Id.
60
     United Mine Workers of Am. v. Rushton, 146 F.3d 1273, 1276 – 77 (10th Cir. 1998).
61
     Id. at 1277.
62
     Id.



                                                  14
             Case 8:17-ap-00478-MGW      Doc 42    Filed 03/29/19   Page 15 of 16



discontinued operations.” 63 In that respect, the Tenth Circuit reasoned that the

Coal Act premiums are similar to unemployment taxes. 64 Suffice it to say, the

Tenth Circuit was unequivocal that the debtor’s Coal Act liability arose out of

the Coal Act—not a contractual relationship between the coal operators and

the Combined Fund and 1992 Benefit Plan. 65

           To be sure, none of the Circuit Courts of Appeal that have concluded

that Coal Act premiums were taxes have confronted the precise issue in this

case. But each of the courts applied the Lorber test. And this Court is unaware

of any reason why the Lorber test wouldn’t apply here to determine whether the

unpaid Coal Act premiums at issue are taxes and therefore not discharged in

U.S. Pipe’s earlier bankruptcy case. Under the Lorber test, the Coal Act

premiums are unquestionably a tax.

                                         Conclusion

           This Court might be inclined to agree with U.S. Pipe if the Court were writing

on a clean slate. But it is not. Numerous courts have used the Lorber test (or some

variation of it) to determine whether a fee is a “constitutional” tax in a variety of

bankruptcy contexts (as opposed to a “tax” for Anti-Injunction Act purposes). The

Court is not aware of any reason why the Lorber test wouldn’t apply here.



63
     Id.
64
     Id.
65
     Id. at 1278.



                                             15
        Case 8:17-ap-00478-MGW       Doc 42   Filed 03/29/19   Page 16 of 16



      Nor is the Court aware of—and U.S. Pipe has not cited—any federal court

decision that has considered whether Coal Act premiums are taxes under the

Lorber test and concluded that they are not. Because the Coal Act premiums are

an involuntary pecuniary burden imposed by Congress for a public purpose

under its taxing power, the Court reaches the same conclusion that every

Circuit Court of Appeal that has considered the issue has: The Coal Act

premiums are taxes. And because they are taxes assessed on a periodic basis

(either annually or monthly), each period gives rise to a new liability.

      Accordingly, the Court will enter a separate judgment finding in favor of

the Trustees, as a matter of law, that their Coal Act claims were not discharged

in U.S. Pipe’s earlier bankruptcy case and that the Trustees didn’t violate the

discharge injunction by suing U.S. Pipe under the Coal Act.



 Attorney Stephanie C. Lieb is directed to serve a copy of this Memorandum
 Opinion on interested parties who are non-CM/ECF users and file a proof of
 service within 3 days of entry of the Opinion.


Stephanie C. Lieb, Esq.
 Trenam, Kemker, Scharf, Barkin, Frye, O’Neill & Mullis, P.A.
Counsel for Defendants

Scott A. Stichter, Esq.
 Stichter, Riedel, Blain & Postler
Counsel for Plaintiff




                                        16
